             Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 1 of 27


     KAI PETERS (SBN: 198516)
 1   kpeters@grsm.com
     GORDON REES SCULLY MANSUKHANI, LLP
 2   275 Battery Street, Suite 2000
     San Francisco, CA 94111
 3   Telephone: (415) 986-5900
     Facsimile: (415) 986-8054
 4
     SARA M. TURNER (Pro Hac Vice Application pending)
 5   smturner@bakerdonelson.com
     BAKER, DONELSON, BEARMAN
 6   CALDWELL & BERKOWITZ, PC
     420 20th Street North, Suite 1400
 7   Birmingham, Alabama 35203
     Telephone: (205) 328-0480
 8   Facsimile: (205) 322-8007
 9   Attorneys for Defendant
     CHOICE HOTELS INTERNATIONAL, INC.
10

11

12                           UNITED STATES DISTRICT COURT
13            NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
14

15
     J.C., an individual,                 )          CASE NO.: 3:20-cv-00155-WHO
16                                        )
                         Plaintiff,       )          DEFENDANT CHOICE HOTELS
17                                                   INTERNATIONAL, INC.’S
                                          )
          v.                              )          MOTION TO DISMISS UNDER
18                                                   RULE 12(b)(6), MOTION TO
                                          )
     CHOICE HOTELS INTERNATIONAL, INC.,              STRIKE UNDER RULE 12(f)
19   HILTON WROLDWIDE HOLDINGS, INC., AND )
     MARRIOTT INTERNATIONAL, INC.,        )          Date: May 27, 2020
20                                        )          Time: 2:00p.m.
                         Defendants.      )          Judge: Hon. William H. Orrick
21                                        )          Courtroom: 2
                                          )
22                                        )
                                          )
23                                        )
24

25

26

27

28

                                                            Choice’s Motion to Dismiss
                               i                            Case No. 3:20-cv-00155-WHO
             Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 2 of 27


                                 NOTICE OF MOTION AND MOTION
 1
            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2
            PLEASE TAKE NOTICE that, on May 27, 2020, at 2:00 p.m., or as soon thereafter as
 3
     counsel may be heard, counsel will appear for a hearing in Courtroom 2 of this Court, located at
 4

 5   450 Golden Gate Ave., San Francisco, CA 94102, before the Honorable William H. Orrick.

 6          Defendant Choice Hotels International, Inc. (“Choice”) moves for an order dismissing
 7   Plaintiff’s Complaint as to Choice with prejudice for failure to state a claim upon which relief can
 8
     be granted under Federal Rules of Civil Procedure 12(b)(6), and, in the alternative, motion to strike
 9
     Paragraphs 26 through 104 as impertinent, salacious and meant to flame emotions under 12(f).
10
            This Motion is based on this Notice of Motion and Motion, the accompanying
11

12   Memorandum of Points and Authorities, Declaration of Sara Turner, any reply memorandum

13   Choice may file, any arguments of counsel, and any other matter the Court deems appropriate.

14   Dated: April 2, 2020                   Respectfully submitted,
                                            By: /s/ Kai Peters
15                                          KAI PETERS (SBN: 198516)
16                                          kpeters@grsm.com
                                            GORDON REES SCULLY MANSUKHANI, LLP
17                                          275 Battery Street, Suite 2000
                                            San Francisco, CA 94111
18                                          Telephone: (415) 986-5900
                                            Facsimile: (415) 986-8054
19

20                                           SARA M. TURNER
                                             BAKER, DONELSON, BEARMAN,
21                                           CALDWELL & BERKOWITZ, PC
                                             420 20th Street North, Suite 1400
22                                           Birmingham, Alabama 35203-5202
                                             (205) 328-0480 telephone
23
                                             (205) 322-8007 facsimile
24                                           smturner@bakerdonelson.com
                                             Pro Hac Vice Application Pending
25                                           Attorneys for Defendant,
26                                           Choice Hotels International, Inc.

27

28

                                                                        Choice’s Motion to Dismiss
                                     ii                                 Case No. 3:20-cv-00155-WHO
                Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 3 of 27


                                                      TABLE OF CONTENTS
 1
                                                                                                                                       Page
 2
     TABLE OF CONTENTS ............................................................................................................... iii
 3
     TABLE OF AUTHORITIES .......................................................................................................... v
 4
     RELIEF REQUESTED ................................................................................................................... 7
 5
     STATEMENT OF ISSUES TO BE DECIDED ............................................................................. 7
 6
     MEMORANDUM OF POINTS AND AUTHORITIES ................................................................ 7
 7
     I.        INTRODUCTION .............................................................................................................. 7
 8
     II.       STANDARD OF REVIEW ................................................................................................ 9
 9
               A.        Standard for a Motion to Dismiss ........................................................................... 9
10
               B.        Standard for a Motion to Strike ............................................................................ 10
11
     III.      ARGUMENT .................................................................................................................... 10
12
               A.        The Amended Complaint is an impermissible (and incomprehensible)
13                       shotgun pleading that should be struck or dismissed. ........................................... 10
14                       1.         The Amended Complaint should be dismissed outright as a
                                    “Shotgun Pleading.” .................................................................................. 10
15
                         2.         Alternatively, general paragraphs that have no bearing on the facts
16                                  or issues of this case should be struck. ..................................................... 12
17             B.        Plaintiff does not and cannot state a plausible claim against Choice for an
                         alleged violation of the TVPRA, 18 U.S.C. § 1595. ............................................. 13
18
                         1.         Plaintiff fails to allege that Choice “participated” in any “venture.” ........ 13
19
                         2.         Plaintiff does not allege sufficient facts to establish that Choice
20                                  “knowingly benefitted.” ............................................................................ 17
21                       3.         Plaintiff cannot plausibly allege that Choice knew or should have
                                    known J.C. was a minor or subject to “force, fraud, or coercion.” ........... 19
22
                         4.         Plaintiff has not properly alleged that Choice was in an agency
23                                  relationship with the franchisee, and even if she could, Plaintiff’s
                                    agency allegations do not create liability under the TVPRA. ................... 20
24
                         5.         Choice cannot be imputed with liability based on the actions or
25                                  knowledge of employees of the franchisee. .............................................. 23
26             C.        Plaintiff does not and cannot state a plausible claim against Choice for an
                         alleged violation of the California Civil Code Section 52.5. ................................ 24
27
     IV.       CONCLUSION ................................................................................................................. 26
28

                                                                                                Choice’s Motion to Dismiss
                                                iii                                             Case No. 3:20-cv-00155-WHO
                Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 4 of 27


     CERTIFICATE OF SERVICE ..................................................................................................... 27
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                         Choice’s Motion to Dismiss
                                             iv                                          Case No. 3:20-cv-00155-WHO
                Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 5 of 27


                                                    TABLE OF AUTHORITIES
 1
                                                                                                                                  Page(s)
 2
     Cases
 3
     Ashcroft v. Iqbal,
 4     556 U.S. 662 (2009) .................................................................................................. 9, 16, 21, 25

 5   Barnes v. AT & T Pension Ben. Plan-Nonbargained Program,
       718 F.Supp.2d 1167 (N.D. Cal. June 22, 2010)........................................................................ 10
 6
     Bell Atl. Corp. v. Twombly,
 7     550 U.S. 544 (2007) .................................................................................................. 9, 16, 21, 25

 8   Henderson v. United Student Air Funds, Inc.,
       918 F.3d 1068 (9th Cir. 2019) .................................................................................................. 21
 9
     Hughey v. Camacho,
10     No. 2:13–cv–2665–TLN–AC, 2014 WL 5473184 (E.D. Cal. Oct. 23, 2014) .......................... 12

11   J.M. v. Pleasant Ridge Union Sch. Dist.,
       No. CV21600897WBSCKD, 2017 WL 117965 (E.D. Cal. Jan. 10, 2017) .............................. 11
12
     Jacobson v. Persolve, LLC,
13     No. 14-CV-00735, 2014 WL 4090809, (N.D. Cal. Aug. 19, 2014) ......................................... 10

14   Kelly v. Electronic Arts, Inc.,
       No. 13-cv-05837, 2015 WL 1967233 (N.D. Cal. April 30, 2015) ............................................. 9
15
     Lawson v. Rubin,
16     No.17-cv-6404, 2018 WL 2012869 (E.D.N.Y. Apr. 29, 2018) ................................................ 16

17   Lofthus v. Long Beach Veterans Hospital,
       214 F.Supp.3d 908 (C.D. Cal. 2016) ........................................................................................ 25
18
     Lushe v. Verengo Inc.,
19     No. CV 13-07632, 2015 WL 500158 (C.D. Cal. Feb. 2, 2015) ................................................ 22

20   M.A. v. Wyndham Hotels & Resorts, Inc.,
       No. 2:19-CV-849, 2019 WL 4929297 (S.D. Ohio Oct. 7, 2019) ............................................. 14
21
     Nissen v. Lindquist,
22     No. C16-5093, 2018 WL 26843 (W.D. Wash. 2017) ............................................................... 12

23   Noble v. Weinstein,
       335 F. Supp. 3d 504 (S.D.N.Y. 2018) .......................................................................... 13, 15, 18
24
     Patterson v. Dominos Pizza, LLC,
25     333 P.3d 723 (Cal. 2014) .......................................................................................................... 21

26   Ratha v. Phatthana Seafood Co., Ltd.,
       No. 16-4271, 2017 WL 8293174 (C.D. Cal. Dec. 21, 2017) .................................................... 20
27
     Salazar v. McDonald's Corp.,
28     939 F.3d 1051 (9th Cir. 2019) .................................................................................................... 8


                                                                                               Choice’s Motion to Dismiss
                                                v                                              Case No. 3:20-cv-00155-WHO
                 Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 6 of 27


     Sollberger v. Wachovia Securities, LLC,
 1     No. SACV 09-0766, 2010 WL 2674456 (C.D. Cal. June 30, 2020) ........................................ 11
 2   Stewart v. Chick-Fil-A,
        No. 19-cv-1780, 2020 WL 264578 (S.D. Cal. Jan. 17, 2020) .................................................. 24
 3
     U.S. v. Afyare,
 4     632 F. App’x 272 (6th Cir. 2016) ............................................................... 13, 14, 15, 17, 18, 22
 5   Walker v. Pacific Pride Services, Inc.,
      No. 07-17373, 2009 WL 2461126 (9th Cir. 2009) ............................................................. 21, 22
 6
     Ward v. Wright,
 7    No. 15-cv-05627, 2016 WL 4762207 (N.D. Cal. Sept. 13, 2016) .............................................. 9
 8   Weiland v. Palm City Beach Cnty. Sheriff’s Office,
      792 F.3d 1313 (11th Cir. 2015) .......................................................................................... 11, 12
 9
     Statutes
10
     15 U.S.C.
11     Section 1591 ............................................................................................................................. 13
12   15 U.S.C.
       Section 1051 ............................................................................................................................... 8
13
     18 U.S.C.
14     Section 1591 ........................................................................................................... 13, 15, 16, 19
15   18 U.S.C.
       Section 1595 ....................................................................................................................... 13, 19
16
     Civil Code
17     Section 52.5 .................................................................................................................... 7, 24, 25
18   Penal Code
       Section 236.1 ............................................................................................................................ 25
19
     Rules
20
     Federal Rules of Civil Procedure
21     Rule 12 ........................................................................................................................ 8, 9, 10, 12
22   Regulations
23   NLRB Issues Joint Employer Final Rule, NATIONAL LABOR RELATIONS BOARD,
       https://www.nlrb.gov/news-outreach/news-story/nlrb-issues-joint-employer-final-rule (last
24     visited March 31, 2020) .............................................................................................................. 9
25   The National Labor Relations Board Fact Sheet: Joint Employer Final Rule, NATIONAL LABOR
       RELATIONS BOARD, https://www.nlrb.gov/sites/default/files/attachments/basic-page/node-
26     7581/fact-sheet-joint-employer-final-rule.pdf (last visited March 4, 2020) ............................ 24
27

28

                                                                                                    Choice’s Motion to Dismiss
                                                  vi                                                Case No. 3:20-cv-00155-WHO
                                           Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 7 of 27



                                                                               RELIEF REQUESTED
                                      1
                                                  Defendant Choice Hotels International, Inc. (“Choice”), requests that this Court dismiss
                                      2
                                          Plaintiff’s Amended Complaint against Choice on the grounds that Plaintiff has failed to state a
                                      3
                                          claim for relief.
                                      4
                                                                  STATEMENT OF ISSUES TO BE DECIDED
                                      5
                                          1.      Whether this Amended Complaint fails to state a claim for relief against Choice under the
                                      6
                                          Trafficking Victims Protection Reauthorization Act (“TVPRA”) and California Civil Code § 52.5
                                      7
                                          because Plaintiff has not properly pled facts under which Choice, as franchisor could be liable for
                                      8
                                          actions allegedly taken by its franchisees and / or other unnamed criminal actors, that Choice
                                      9
                                          participated in a venture, knew or should have known about Plaintiff’s alleged trafficking, or
                                     10
                                          knowingly benefitted from Plaintiff’s alleged trafficking.
Gordon Rees Scully Mansukhani, LLP




                                     11
   275 Battery Street, Suite 2000




                                                              MEMORANDUM OF POINTS AND AUTHORITIES
     San Francisco, CA 94111




                                     12
                                          I.      INTRODUCTION
                                     13
                                                  Plaintiff brings claims against Choice Hotels International, Inc. (“Choice”), under the
                                     14
                                          Trafficking Victims Protection Reauthorization Act of 2008 (“TVPRA”) and California Civil Code
                                     15
                                          Section 52.5. Plaintiff’s Amended Complaint is similar to several that have been filed nationwide;
                                     16
                                          however, in at least four of the similar pending cases, franchisors named in these cases (such as
                                     17
                                          Choice) have been dismissed. Plaintiff has not named the actual owner / operator of the location
                                     18
                                          at issue (the franchisee). Plaintiff has not identified or named any of her alleged traffickers.
                                     19
                                          Further, while she has indicated that at least one of her traffickers is imprisoned, it is not clear
                                     20
                                          whether they have been prosecuted for their alleged crimes at issue in this case. Plaintiff has also
                                     21
                                          failed to make any factual assertions about what has been done to effectuate an investigation of
                                     22
                                          the alleged traffickers, if anything. None of the allegations in the Amended Complaint set forth
                                     23
                                          any cognizable legal theory under which Choice, as a franchisor, could be held liable for the
                                     24
                                          alleged actions of franchisees, the employees of the franchisees, or the alleged traffickers.
                                     25
                                                  The Amended Complaint contains redundant, immaterial, impertinent, and scandalous
                                     26
                                          matter about the sex trafficking industry in general. It is rife with unsupported conclusions
                                     27

                                     28                                 -7-
                                           DEFENDANT CHOICE HOTELS INTERNATIONAL, INC.’S MOTION TO DISMISS
                                              Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 8 of 27



                                          regarding Choice and the hotel industry generally but contains few specific factual allegations
                                      1
                                          against Choice and contains even fewer plausible allegations.1 In addition to claiming that Choice
                                      2
                                          “participated in” and “knowingly benefitted” from illegal sex trafficking, the Amended Complaint
                                      3
                                          also contains conclusory allegations that the franchisee, Comfort Inn®2, was in an agency
                                      4
                                          relationship with Choice. Such a theory does not create or support a claim for liability under the
                                      5
                                          TVPRA as to Choice. It is a well-stated principle that franchisors are generally not liable for the
                                      6
                                          acts of their franchisees. Salazar v. McDonald's Corp., 939 F.3d 1051, 1056 (9th Cir. 2019).
                                      7
                                          Plaintiff has not plausibly alleged facts that could result in a finding of liability. Similarly,
                                      8
                                          adoption and enforcement of brand standards under the provisions of the Lanham Act, 15 U.S.C.
                                      9
                                          § 1051 et. seq., do not, by themselves, create liability for a franchisor under the TVPRA.
                                     10
                                                   Plaintiff has not plausibly alleged — nor can she — that the franchisees’ employees were
Gordon Rees Scully Mansukhani, LLP




                                     11
   275 Battery Street, Suite 2000




                                          employed by Choice. Such allegations would be contrary to both the facts at issue here and the
     San Francisco, CA 94111




                                     12
                                          applicable law. Choice was not the employer of the franchisees’ employees. The franchisees for
                                     13
                                          the locations at issue are independent contractors and solely responsible for business control of the
                                     14
                                          hotels, including hiring, supervising, and training of hotel employees. Furthermore, the National
                                     15
                                          Labor Relations Board (“NLRB”) recently implemented Rules that employees of a franchisee are
                                     16
                                          not considered employees of a franchisor under the type of facts alleged by Plaintiff.
                                     17

                                     18            To be a joint employer under the final rule, a business must possess and exercise
                                                   substantial and direct immediate control over one or more essential terms and
                                     19            conditions of employment of another employer’s employees. The final rule defines
                                                   key terms, including what are considered ‘essential terms and conditions of
                                     20            employment,’ and what does, and what does not constitute ‘direct and immediate
                                                   control’ as to each of these essential employment terms. The final rule also defines
                                     21

                                     22
                                          1
                                     23     Plaintiff makes salacious allegations related to Quality Inns® locations in various states but does not allege that she
                                          ever was present at a Quality Inn®. (See, e.g., ECF No. 34, ¶¶ 106.i., 112)
                                          2
                                     24     Plaintiff makes allegations generally about a Comfort Inn® location and Choice’s alleged involvement related to
                                          that location. (See ECF No. 34, ¶¶ 12, 38, 42, 93, 94, 99-100). However, Plaintiff then goes on to make allegations
                                     25   about a Quality Inn® and various Quality Inn® locations. It is not clear what involvement the Quality Inn® location
                                          might play because Plaintiff does not specifically allege that she was trafficked at a Quality Inn®, but does refer
                                     26   generically to “the sex trafficking of J.C. at the Quality Inn Santa Cruz…” (See ECF No.134, ¶ 106(i)). Plaintiff’s
                                          allegations are, therefore, at best internally inconsistent, and it is impossible for Choice to properly respond. At
                                     27   minimum, Plaintiff needs to make a more definite statement under Rule 12(e) about which location she is alleging her
                                          alleged trafficking occurred.
                                     28                                    -8-
                                              DEFENDANT CHOICE HOTELS INTERNATIONAL, INC.’S MOTION TO DISMISS
                                              Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 9 of 27




                                                   what constitutes ‘substantial’ direct and immediate control and makes clear that
                                      1            control exercised on a sporadic, isolated, or de minimis basis is not ‘substantial.’3
                                      2   Importantly, the final rule also makes clear that the routine elements of an arm’s-length contract
                                      3   cannot turn a contractor into a joint employer.
                                      4   II.      STANDARD OF REVIEW
                                      5            A.     Standard for a Motion to Dismiss
                                      6            Choice brings its Motion to Dismiss under Federal Rule of Civil Procedure 12 (b)(6), which
                                      7   requires that a complaint meet sufficient pleading standards. See FED. R. CIV. P. 12 (b)(6). The
                                      8   purpose of a Rule 12 (b)(6) motion is to “test the legal sufficiency of the claims stated in the
                                      9   complaint.” Ward v. Wright, No. 15-cv-05627, 2016 WL 4762207, at *1 (N.D. Cal. Sept. 13,
                                     10   2016). To survive a motion to dismiss, a plaintiff must allege sufficient “facts to state a claim to
Gordon Rees Scully Mansukhani, LLP




                                     11   relief that is plausible on its face.” Kelly v. Electronic Arts, Inc., No. 13-cv-05837, 2015 WL
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     12   1967233, at *6 (N.D. Cal. April 30, 2015) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
                                     13   (2007)). The plausibility standard is only met when plaintiff alleges facts that add up to “more
                                     14   than a sheer possibility that a defendant has acted unlawfully.” Kelly, 2015 WL 1967233, at *6
                                     15   (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Accordingly, a plaintiff must allege
                                     16   sufficient facts to “raise a right to belief above the speculative level.” Id.
                                     17            Courts are “not bound to accept as true a legal conclusion couched as a factual allegation,”
                                     18   and “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory
                                     19   statements, do not suffice.” Iqbal, 556 U.S. 662 at 678. “A complaint may be lacking for one of
                                     20   two reasons: (i) absence of a cognizable legal theory or (ii) insufficient facts under a cognizable
                                     21   legal claim.” See, e.g., Ward, 2016 WL 4762207, at *1. Plaintiff has failed to state a viable legal
                                     22   theory against Choice, and even if she could state such a theory, she has failed to allege sufficient
                                     23   facts to support her claims.
                                     24

                                     25

                                     26
                                          3
                                     27    NLRB Issues Joint Employer Final Rule, NATIONAL LABOR RELATIONS BOARD, https://www.nlrb.gov/news-
                                          outreach/news-story/nlrb-issues-joint-employer-final-rule (last visited March 31, 2020).
                                     28                                    -9-
                                              DEFENDANT CHOICE HOTELS INTERNATIONAL, INC.’S MOTION TO DISMISS
                                          Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 10 of 27



                                                 B.      Standard for a Motion to Strike
                                      1
                                                 Choice brings its Motion to Strike under Federal Rule 12(f), which allows “the court may
                                      2
                                          order stricken from any pleading ... any redundant, immaterial, impertinent or scandalous matter.”
                                      3
                                          FED. R. CIV. P. 12(f). The purpose of a motion to strike is to “avoid the expenditure of time and
                                      4
                                          money that must arise from litigating spurious issues by dispensing with those issues prior to trial.”
                                      5
                                          Jacobson v. Persolve, LLC, No. 14-CV-00735, 2014 WL 4090809, at *2 (N.D. Cal. Aug. 19,
                                      6
                                          2014). A motion should be granted if the particular matter has no bearing on the subject of the
                                      7
                                          litigation. Id. Matter is immaterial if it has no essential or important relationship to the claim for
                                      8
                                          relief, and matter is impertinent if it is not relevant and is not necessary to the issues in question.
                                      9
                                          Barnes v. AT & T Pension Ben. Plan-Nonbargained Program, 718 F.Supp.2d 1167, 1170 (N.D.
                                     10
                                          Cal. June 22, 2010).
Gordon Rees Scully Mansukhani, LLP




                                     11
   275 Battery Street, Suite 2000




                                          III.   ARGUMENT
     San Francisco, CA 94111




                                     12
                                                 A.      The Amended Complaint is an impermissible (and incomprehensible)
                                     13                  shotgun pleading that should be struck or dismissed.
                                     14          Even after substantial revision, the Amended Complaint still contains 192 paragraphs and

                                     15   brings two cause of action against separate franchisor Defendants. However, it remains difficult

                                     16   to determine which alleged actions relate to Choice (as opposed to another entity, the alleged

                                     17   trafficker, or the unnamed franchisee / its employees) and which are purported to support each of

                                     18   Plaintiff’s claims. Further, the Amended Complaint contains extensive irrelevant descriptions of

                                     19   facts and events that have no bearing on this Plaintiff or this case whatsoever. This type of pleading

                                     20   creates an illusion that Choice is responsible for every aspect of Plaintiff’s allegations or

                                     21   trafficking across the country generally. Notice pleading does not eliminate the requirement for

                                     22   Plaintiff to inform Choice which allegations pertain to it as opposed to another defendant,

                                     23   franchisee, employees of a franchisee, or criminal actor(s).

                                     24                  1.      The Amended Complaint should be dismissed outright as a “Shotgun
                                                                 Pleading.”
                                     25
                                                 Separate and apart from the sufficiency of any allegations against Choice, the Amended
                                     26
                                          Complaint should be dismissed outright as a “Shotgun Pleading.” “Shotgun pleadings are
                                     27

                                     28                                 -10-
                                           DEFENDANT CHOICE HOTELS INTERNATIONAL, INC.’S MOTION TO DISMISS
                                          Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 11 of 27



                                          pleadings that overwhelm defendants with an unclear mass of allegations and make it difficult or
                                      1
                                          impossible for defendants to make informed responses to the plaintiff’s allegations.” Sollberger
                                      2
                                          v. Wachovia Securities, LLC, No. SACV 09-0766, 2010 WL 2674456, at *4 (C.D. Cal. June 30,
                                      3
                                          2020). Shotgun pleadings are “unacceptable.” Id.
                                      4
                                                  The Eleventh Circuit has previously described the problem with shotgun pleadings under
                                      5
                                          the federal rules:
                                      6
                                                  The purpose of these rules is self-evident, to require the pleader to present his
                                      7           claims discretely and succinctly, so that, his adversary can discern what he is
                                      8           claiming and frame a responsive pleading, the court can determine which facts
                                                  support which claims and whether the plaintiff has stated any claims upon which
                                      9           relief can be granted, and, at trial, the court can determine that evidence which is
                                                  relevant and that which is not. “Shotgun” pleadings, calculated to confuse the
                                     10           “enemy,” and the court, so that theories for relief not provided by law and which
                                                  can prejudice an opponent's case, especially before the jury, can be masked, are
Gordon Rees Scully Mansukhani, LLP




                                     11
                                                  flatly forbidden by the [spirit], if not the [letter], of these rules.
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     12   Weiland v. Palm City Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1321-23 (11th Cir. 2015); see
                                     13   also J.M. v. Pleasant Ridge Union Sch. Dist., No. CV21600897WBSCKD, 2017 WL 117965, at
                                     14   *2 (E.D. Cal. Jan. 10, 2017) (“This shotgun pleading style deprives Defendants of knowing exactly
                                     15   what they are accused of doing wrong. This defect alone warrants dismissal.” (Alterations
                                     16   omitted.)).
                                     17           Additionally, the Eleventh Circuit in Wieland described four categories of shotgun
                                     18   pleadings:
                                     19           The most common type—by a long shot—is a complaint containing multiple counts
                                                  where each count adopts the allegations of all preceding counts, causing each
                                     20           successive count to carry all that came before and the last count to be a combination
                                     21           of the entire complaint. The next most common type, at least as far as our published
                                                  opinions on the subject reflect, is a complaint that does not commit the mortal sin
                                     22           of re-alleging all preceding counts but is guilty of the venial sin of being replete
                                                  with conclusory, vague, and immaterial facts not obviously connected to any
                                     23           particular cause of action. The third type of shotgun pleading is one that commits
                                                  the sin of not separating into a different count each cause of action or claim for
                                     24
                                                  relief. Fourth, and finally, there is the relatively rare sin of asserting multiple
                                     25           claims against multiple defendants without specifying which of the defendants
                                                  are responsible for which acts or omissions, or which of the defendants the claim
                                     26           is brought against.

                                     27

                                     28                                 -11-
                                           DEFENDANT CHOICE HOTELS INTERNATIONAL, INC.’S MOTION TO DISMISS
                                          Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 12 of 27



                                          Id. at 1321–23 (emphasis added); see also Nissen v. Lindquist, No. C16-5093, 2018 WL 26843, at
                                      1
                                          *1-2 (W.D. Wash. 2017) (quoting Weiland’s four categories and dismissing federal claims as
                                      2
                                          shotgun pleadings); Hughey v. Camacho, No. 2:13–cv–2665–TLN–AC, 2014 WL 5473184, at *4
                                      3
                                          (E.D. Cal. Oct. 23, 2014) (“Shotgun pleading occurs when one party pleads that multiple parties
                                      4
                                          did an act, without identifying which party did what specifically; or when one party pleads multiple
                                      5
                                          claims, and does not identify which specific facts are allocated to which claim.”). Plaintiff’s
                                      6
                                          Amended Complaint meets the criteria for at least three out of four of these categories. The
                                      7
                                          Amended Complaint is replete with conclusory, vague, and immaterial facts including facts about
                                      8
                                          sex trafficking generally and why it is bad. (See, e.g., ECF No. 34, ¶¶ 26-89) Unrelated to Plaintiff
                                      9
                                          and her causes of action, it includes salacious and unsupported allegations about the hospitality’s
                                     10
                                          participation in the sex trafficking industry. These allegations add nothing to Plaintiff’s issues and
Gordon Rees Scully Mansukhani, LLP




                                     11
   275 Battery Street, Suite 2000




                                          claims and only serve to prejudice Choice.
     San Francisco, CA 94111




                                     12
                                                 Furthermore, Plaintiff incorporates every prior allegation into her claims, but she still fails
                                     13
                                          to allege when she visited a Choice-branded hotel, how frequently she visited, and for what period
                                     14
                                          of time. Plaintiff further alleges that there was “trafficking” at Quality Inn® locations in various
                                     15
                                          states but does not allege that she ever was present at a Quality Inn® or provide any specifics as
                                     16
                                          to when or where that may have been. (See, e.g., ECF No. 34, ¶¶ 106(i)). When it comes to her
                                     17
                                          claims, Plaintiff merely reiterates what she believes are the elements under the TVPRA. It is,
                                     18
                                          therefore, impossible for Choice to respond to Plaintiff’s Amended Complaint because she fails to
                                     19
                                          allege specific facts or circumstances that give rise to liability for Choice directly.
                                     20
                                                         2.      Alternatively, general paragraphs that have no bearing on the facts or
                                     21                          issues of this case should be struck.
                                     22          The salacious and impertinent details of the Amended Complaint should be struck pursuant
                                     23   to Rule 12(f). Plaintiff’s Amended Complaint contains allegations that are not related to the facts
                                     24   in controversy and will only serve to confuse the issues. Salacious allegations about the hospitality
                                     25   industry and its alleged involvement in the sex trafficking industry are dramatic and have no
                                     26   bearing on this case. The sole purpose they serve is to prejudice Choice and confuse the facts at
                                     27

                                     28                                 -12-
                                           DEFENDANT CHOICE HOTELS INTERNATIONAL, INC.’S MOTION TO DISMISS
                                          Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 13 of 27



                                          issue. Accordingly, the Court should strike Paragraphs 26 through 104 as impertinent, salacious
                                      1
                                          and meant merely to flame emotions.
                                      2
                                                 B.      Plaintiff does not and cannot state a plausible claim against Choice for an
                                      3                  alleged violation of the TVPRA, 18 U.S.C. § 1595.
                                      4          Plaintiff’s TVPRA claims require her to allege that Choice participated in a venture which
                                      5   was engaged in sex trafficking and that Choice had three separate types of knowledge with respect
                                      6   to that venture: (1) knowledge as to a benefit received from trafficking; (2) knowledge as to
                                      7   “assisting, supporting or facilitating” trafficking; and (3) knowledge that Plaintiff was either a
                                      8   “minor or subject to force.” 18 U.S.C. §§ 1595(a); 1591(a)(2); 1591(e)(4). Association alone
                                      9   cannot establish liability; instead knowledge and “some participation in the sex trafficking act
                                     10   itself must be shown.” Noble v. Weinstein, 335 F. Supp. 3d 504, 524 (S.D.N.Y. 2018); see also
Gordon Rees Scully Mansukhani, LLP




                                     11   U.S. v. Afyare, 632 F. App’x 272, 286 (6th Cir. 2016).
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     12                  1.       Plaintiff fails to allege that Choice “participated” in any “venture.”
                                     13          Plaintiff has failed to properly allege that Choice participated in any venture which was
                                     14   engaged in sex trafficking. Plaintiff alleges that Choice breached a duty by “participating in, and
                                     15   facilitating, the harboring and providing of J.C. for the purposes of commercial sex induced by
                                     16   force, fraud, or coercion . . . .” (ECF No. 34, ¶ 162). Aside from being mere “threadbare recitals
                                     17   of the elements,” these allegations are entirely insufficient to state a claim under a plain reading of
                                     18   the statutory text because Choice does not own or operate the hotel where Plaintiff claims
                                     19   trafficking occurred.
                                     20          A “venture” for purposes of the TVPRA is “any group of two or more individuals
                                     21   associated in fact, whether or not a legal entity.” 18 U.S.C. § 1591(e)(6). Furthermore,
                                     22   “participation in a venture” requires “knowingly assisting, supporting, or facilitating [sex
                                     23   trafficking].” Id. at (e)(4). The statute, therefore, does not contemplate that a corporation, such as
                                     24   Choice, is even capable of “participating in a venture.” In a similar case, which was filed in the
                                     25   Southern District of Texas, the court there recently held a hearing on a pending Motion to Dismiss.
                                     26   Judge Nancy Atlas noted that the statute is not clear that corporations can even be part of such a
                                     27

                                     28                                 -13-
                                           DEFENDANT CHOICE HOTELS INTERNATIONAL, INC.’S MOTION TO DISMISS
                                          Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 14 of 27



                                          venture. (See March 16, 2020 Hearing Transcript attached as Exhibit B to the Declaration of Sara
                                      1
                                          M. Turner ((hereinafter “Exhibit B”), at p. 47).
                                      2
                                                 The Sixth Circuit Court of Appeal’s hypothetical in Afyare is instructive in this regard:
                                      3
                                                 [C]onsider a hypothetical defendant who joins a soccer team with some sex
                                      4          traffickers, who sponsor the team financially (i.e., pay for travel accommodations,
                                                 uniforms and equipment, training, etc.) using the money they generate from sex
                                      5          trafficking activities. And assume that the sex traffickers do not conceal the source
                                      6          of this money from the rest of the team, such that our defendant knows (or
                                                 recklessly disregards clear knowledge) that his teammate-sex-trafficker-sponsors
                                      7          are engaged in sex trafficking ….
                                                 Ignoring the reprehensible amorality of our hypothetical defendant, who knowingly
                                      8          participates on a soccer team funded by sex trafficking money, the question is
                                                 whether Congress criminalized his conduct in § 1591(a)(2). The district court
                                      9
                                                 thought not and, under its three-element construction, would require that a
                                     10          defendant actually participate and commit some “overt act” that furthers the sex
                                                 trafficking aspect of the venture. The district court warned that the statute did not
Gordon Rees Scully Mansukhani, LLP




                                     11          criminalize a defendant’s “mere negative acquiescence,” and to do so would create
                                                 “a vehicle to ensnare conduct that the statute never contemplated.” See also United
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     12          States v. Cain, 583 F.3d 408, 414 (6th Cir. 2009) (“The general rule is that criminal
                                                 statutes are to be strictly construed against the Government.”).
                                     13
                                                 We agree with the district court and find that § 1591(a)(2) targets those who
                                     14          participate in sex trafficking; it does not target soccer players who turn a blind eye
                                                 to the source of their financial sponsorship. As a result, in this example, we would
                                     15
                                                 require the prosecution to prove that the defendant actually participated in a sex-
                                     16          trafficking venture.
                                          632 F. App’x 272. Here, Plaintiff has not alleged any “overt act” by Choice that furthered the
                                     17
                                          alleged sex trafficking. Without any alleged overt act, Choice cannot have “participated” in any
                                     18
                                          venture with Plaintiff’s traffickers.
                                     19
                                                 Further, “[i]n the absence of a direct association, Plaintiff must allege at least a showing of
                                     20
                                          a continuous business relationship between the trafficker and the hotels such that it would appear
                                     21
                                          that the trafficker and the hotels have established a pattern of conduct or could be said to have a
                                     22
                                          tacit agreement.” See M.A. v. Wyndham Hotels & Resorts, Inc., No. 2:19-CV-849, 2019 WL
                                     23
                                          4929297, at *8 (S.D. Ohio Oct. 7, 2019). Plaintiff does not plausibly allege such association or
                                     24
                                          participation by Choice. Any such association would be limited to association between Plaintiff,
                                     25
                                          her trafficker(s), and an entirely different legal entity than Choice: the franchisee who was the
                                     26
                                          owner / operator of the location at issue.
                                     27

                                     28                                 -14-
                                           DEFENDANT CHOICE HOTELS INTERNATIONAL, INC.’S MOTION TO DISMISS
                                          Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 15 of 27



                                                 Relying on the Sixth Circuit’s analysis in Afayre, Judge Robert Sweet in the Southern
                                      1
                                          District of New York dismissed a claim brought pursuant to the TVPRA against Harvey
                                      2
                                          Weinstein’s brother, Robert Weinstein. See Noble, 335 F. Supp. 3d at 525. The plaintiff alleged
                                      3
                                          that Harvey Weinstein sexually assaulted her at a hotel in 2014. Id. at 511. With regard to
                                      4
                                          Harvey’s brother Robert, the plaintiff alleged that he “knew about, and benefited from, Harvey’s
                                      5
                                          international business dealings in his position as co-founder of [The Weinstein Company],” “knew,
                                      6
                                          or was in reckless disregard of the fact, that it was the pattern and practice of Harvey Weinstein to
                                      7
                                          travel in interstate and foreign commerce to entice or recruit [ ] young female actors with the
                                      8
                                          promise of roles,” and further, that he “willfully caused” Harvey’s sex acts with her by “supporting
                                      9
                                          Harvey Weinstein’s pursuit of their joint business interests.” Id. at 513.
                                     10
                                                 Judge Sweet recognized that “[t]o adequately allege ‘participation in a venture in violation
Gordon Rees Scully Mansukhani, LLP




                                     11
   275 Battery Street, Suite 2000




                                          of 18 U.S.C. § 1591(a)(2),’ [the plaintiff] must plead facts suggesting that [the defendant] (i)
     San Francisco, CA 94111




                                     12
                                          ‘knowingly benefitted, (ii) from participation in a commercial sex trafficking venture, (iii) while
                                     13
                                          knowing (or in reckless disregard of the fact) that means of force, fraud or coercion would be used
                                     14
                                          to cause the trafficked person to engage in a commercial sex act.’” Id. at 523 (quoting Afyare, 632
                                     15
                                          F. App'x at 283). Critically, Judge Sweet found that a plaintiff “must allege specific conduct that
                                     16
                                          furthered the sex trafficking venture.” Id. (emphasis added). Further, “[s]uch conduct must have
                                     17
                                          been undertaken with the knowledge, or in reckless disregard of the fact, that it was furthering the
                                     18
                                          alleged sex trafficking venture. In other words, some participation in the sex trafficking act itself
                                     19
                                          must be shown.” Id. (emphasis added). Analyzing the plaintiff’s allegations against Robert
                                     20
                                          Weinstein, Judge Sweet concluded that “factual allegations implicating Robert as a participant in
                                     21
                                          Harvey’s 2014 conduct toward Noble [were] required. Without participation, there can be no
                                     22
                                          violation of Section 1591(a)(2).” Id. (citing Afyare, 632 F. App’x at 286 (“We agree with the
                                     23
                                          district court and find that § 1591(a)(2) targets those who participate in sex trafficking”))
                                     24
                                          (emphasis added). Judge Sweet noted that “[t]aken as true, the allegations against him suggest
                                     25
                                          that Robert ‘facilitated’ Harvey’s travel by virtue of his job responsibilities at TWC, and that he
                                     26
                                          ‘benefitted financially from Harvey Weinstein’s promotion of films and other business-related
                                     27

                                     28                                 -15-
                                           DEFENDANT CHOICE HOTELS INTERNATIONAL, INC.’S MOTION TO DISMISS
                                          Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 16 of 27



                                          activities in foreign commerce,’” but, “[w]hat [was] missing [were] factual allegations that link
                                      1
                                          Robert’s actions to Harvey’s 2014 conduct toward [the plaintiff].” Id. (citing Lawson v. Rubin,
                                      2
                                          No.17-cv-6404, 2018 WL 2012869, at *11 (E.D.N.Y. Apr. 29, 2018) (dismissing claims against
                                      3
                                          peripheral defendant, because plaintiffs failed to “allege any facts to show that [defendant]
                                      4
                                          knowingly benefitted ... from participation in a venture.”)) (internal quotations omitted).
                                      5
                                          Plaintiff’s claim as to Robert Weinstein was dismissed. Id.
                                      6
                                                 In a series of similar cases to Plaintiff J.C.’s claim, which were filed in the Northern District
                                      7
                                          of Georgia, the court recently held a hearing on several pending Motions to Dismiss on February
                                      8
                                          7, 2020.4 At the conclusion of the hearing, Judge William Ray ordered the dismissal of Choice
                                      9
                                          and other franchisors from all the pending actions, without prejudice.5 Specifically, Judge Ray
                                     10
                                          noted that he did “not find the claims [against the franchisors] plausible.”6 Judge Ray also noted
Gordon Rees Scully Mansukhani, LLP




                                     11
   275 Battery Street, Suite 2000




                                          during the hearing that the plaintiffs did not properly allege Choice and other defendants “knew or
     San Francisco, CA 94111




                                     12
                                          should have known.” (See February 7, 2020 Hearing Transcript, attached hereto as Exhibit A to
                                     13
                                          the Declaration of Sara M. Turner, at p. 48 (hereinafter “Exhibit A”)). In dismissing Choice and
                                     14
                                          other franchisors on Twombly and Iqbal grounds, Judge Ray also noted “I’ve got to see more than
                                     15
                                          what’s in the complaint for me to believe that there’s a plausible claim as defined by Twombly
                                     16
                                          against these particular defendants” and “I don’t see that there’s plausibility of facts alleged that
                                     17
                                          would establish the claims…” (Exhibit A, at p. 98, 102).
                                     18
                                                 Choice does not own or operate the location at issue. In fact, Plaintiff has affirmatively
                                     19
                                          alleged that Choice’s ultimate remedy is limited to “termination of the franchise agreement.” (ECF
                                     20
                                          No. 34, ¶ 94). In other words, Choice has no control over the day-to-day operations of the location
                                     21
                                          at issue, nor does it have any control over to whom rooms are rented. Plaintiff does not allege that
                                     22
                                          the trafficker(s) were employees or agents of Choice, or that they had any relationship to Choice
                                     23
                                          whatsoever. Plaintiff has not alleged what Choice’s plausible “participation” was outside of a
                                     24

                                     25   4
                                            Civil Action Numbers: 1:19-CV-03849-WMR, 1:19-CV-03841-WMR, 1:19-CV-03843-WCMR,
                                          1:19-CV-03845-WMR.
                                     26   5
                                            A dismissal of the entities is forthcoming, but an order has not yet been issued.
                                          6
                                            See Minute Sheet for proceedings held In Open Court on 02/07/2020, Jane Doe 1 v. Red Roof
                                     27
                                          Inns, Inc. et al, 1:19-cv-03840.
                                     28                                                    -16-
                                            DEFENDANT CHOICE HOTELS INTERNATIONAL, INC.’S MOTION TO DISMISS
                                          Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 17 of 27



                                          contractual business relationship, recognized by California law, to permit the locations at issue to
                                      1
                                          use Choice’s brand name. Similarly, Plaintiff’s claim against Choice must fail because she does
                                      2
                                          not and cannot allege that Choice actually participated or was “engaged in some aspect of the sex
                                      3
                                          trafficking.” See Afayre, 632 F. App’x. at 286. There are no factual allegations linking Choice’s
                                      4
                                          conduct and that of the perpetrator, much less a description of how Choice was a “participant”
                                      5
                                          (even if knowledge is not required to establish participation) in an alleged sex trafficking venture.
                                      6
                                                          2.         Plaintiff does not allege sufficient facts to establish that Choice
                                      7                              “knowingly benefitted.”
                                      8           Plaintiff must allege that actual “participation” by Choice resulted in a “knowing” benefit.
                                      9   Plaintiff’s Amended Complaint merely alleges that Choice “knowingly benefitted or received
                                     10   something of value from its facilitation of or participation in a venture,” and “knowingly [] aided
Gordon Rees Scully Mansukhani, LLP




                                     11   and participated with J.C.’s traffickers in their criminal venture.” (ECF No. 34, ¶¶ 12(d), 137).
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     12   Plaintiff fails to explain, however, how Choice could have possibly benefitted from any alleged
                                     13   trafficking beyond the basic allegation that Choice “received something of value from its
                                     14   facilitation of or participation in a venture.”     (ECF No. 34, ¶ 12(d)). However, no means of
                                     15   facilitation is alleged.
                                     16           In the recent Motion to Dismiss hearing before in the Southern District of Texas, Judge
                                     17   Atlas noted that the “knowing benefit” requirement under the statute should be limited to
                                     18   knowledge of what occurred at the location at issue. Exhibit B, p. 25.
                                     19           THE COURT: I think the real argument there is that they - - well, it’s not clear. It’s
                                                  just - - the statute just - - and the history of the statute just aren’t clear about
                                     20
                                                  “knowing benefit” and where the limits should be. I think the limits are they should
                                     21           have known about what was going on in the hotel.

                                     22   Id. (emphasis added).

                                     23   Judge Atlas further noted that even constructive knowledge is not sufficient to meet the “knowing

                                     24   benefit” requirement:
                                                  THE COURT: It’s constructive knowledge of the participation in a venture that has
                                     25           sex trafficking. There is not constructive -- I know you don’t agree and this Ohio
                                     26           court didn’t agree, but there’s not a “should have known standard” for the benefit
                                                  element. And that’s where I’m sort of stumbling because the statute, that is, the
                                     27           drafter’s [sic] knew enough to put “should have known” when they were describing

                                     28                                 -17-
                                           DEFENDANT CHOICE HOTELS INTERNATIONAL, INC.’S MOTION TO DISMISS
                                          Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 18 of 27




                                                  the participation and venture business, they did not put the “should have known”
                                      1           on the benefit itself.
                                      2           THE COURT: Anyway, I’m just going to point out to you the statute did not dilute
                                                  the knowing benefit. The civil statute did lessen the burden on participation in a
                                      3           venture and what they needed to know about that venture or should have known
                                                  about that venture, and I’m not willing to blend those statutes. I just think they need
                                      4
                                                  to be kept separate and analyzed separately.
                                      5   Id. at pp. 28, 29.
                                      6           Plaintiff cannot dispute that such generation of funds would have occurred as to any use of
                                      7   any room for any purpose. The simple receipt of contractually contemplated royalty payments
                                      8   does not rise to the level of a “knowing benefit” or “participation” in any trafficking act. Plaintiff
                                      9   has made no allegation that Choice was aware that any funds paid as part of the normal course and
                                     10   operation of their contractual agreement were in any way connected to the alleged acts. The simple
Gordon Rees Scully Mansukhani, LLP




                                     11   transfer of royalty payments under a preexisting franchise agreement are not those contemplated
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     12   under the statute as a means to create liability. To do so would far expand the statutory
                                     13   interpretation so as to make it limitless in numerous contexts. Association alone cannot establish
                                     14   liability; instead knowledge and “some participation in the sex trafficking act itself must be
                                     15   shown.” Noble, 335 F. Supp. 3d at 524 (S.D.N.Y. 2018); see also Afayre, 632 F. App’x at 286
                                     16   (agreeing with the district court’s conclusion that the statute does not create liability simply
                                     17   because of a defendant’s “mere negative acquiescence,” and to do so would create “a vehicle to
                                     18   ensnare conduct that the statute never contemplated”).
                                     19           Furthermore, if the mere receipt of royalty payments (which are, of course, partially
                                     20   derived from the rental of rooms since that is one method by which hotels generate funds) is
                                     21   sufficient to allege liability under the TVPRA, the additional potential Defendants that would be
                                     22   ensnared could expand exponentially as every entity that is in some business relationship with a
                                     23   hotel is ultimately also benefitting financially from room rentals (e.g., cable television, pizza
                                     24   delivery or food delivery services, internet provider, carpet cleaners, contractors, and painters).
                                     25   The possible application of such a rule to other types of businesses would also be expansive –
                                     26   airlines, taxis, restaurants, etc. The simple act of receiving money which is tangentially derived
                                     27

                                     28                                 -18-
                                           DEFENDANT CHOICE HOTELS INTERNATIONAL, INC.’S MOTION TO DISMISS
                                          Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 19 of 27



                                          from the rental of rooms ought not be sufficient to meet the standard of “knowing benefit” under
                                      1
                                          the statute and is unsupported by congressional intent or other caselaw interpreting the “knowing
                                      2
                                          benefit” requirement.
                                      3
                                                         3.        Plaintiff cannot plausibly allege that Choice knew or should have
                                      4                            known J.C. was a minor or subject to “force, fraud, or coercion.”
                                      5          Plaintiff has failed to allege that Choice “knew or should have known” of Plaintiff’s alleged
                                      6   trafficking. In order to establish this element, Plaintiff must allege that Choice knew or should
                                      7   have known that Plaintiff was either a minor or that she was being held by “force, fraud or
                                      8   coercion.” 18 U.S.C. § 1591(a). Here, Plaintiff has failed to allege that any Choice employee ever
                                      9   dealt with the Plaintiff personally, nor has she made any allegations that would make such
                                     10   interactions plausible. This is similar to the allegations that were before Judge Ray in Jane Doe 1
Gordon Rees Scully Mansukhani, LLP




                                     11   v. Red Roof Inns, Inc. et al., No. 1:19-cv-03840 (N.D. Ga.), Jane Doe 2 v. Red Roof Inns, Inc. et
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     12   al., No. 1:19-cv-03841 (N.D. Ga.), Jane Doe 3 v. Red Roof Inns, Inc. et al., No. 1:19-cv-03843,
                                     13   2019 WL 4054043 (N.D. Ga.), and Jane Doe 4 v. Red Roof Inns, Inc. et al., No. 1:19-cv-03845,
                                     14   2019 WL 4054042 (N.D. Ga.), in deciding to dismiss the franchisors for failure to make plausible
                                     15   allegations:
                                     16          THE COURT: Do you have any allegation in the complaint that any franchisor ever
                                                 dealt with any of the people that were of the hotel that would have been victims?
                                     17
                                                 MR. FLOYD: Directly with the victims, no, and it wouldn't be possible to allege
                                     18          that, your Honor. We wouldn't know who that exact person is under –
                                                 THE COURT: But it's also not plausible either, is it?
                                     19
                                          (Exhibit A, at p. 40).
                                     20
                                                 Any allegations that customers complained about “suspicious activity” of prostitution
                                     21
                                          existing on properties itself is insufficient to meet a known or should have known standard under
                                     22
                                          either 18 U.S.C. §§ 1595(a) or 1591. Judge Ray found the following:
                                     23

                                     24          THE COURT: And how does the franchisor know about it? Is your only allegation
                                                 going to be that, well, they’re supposed to do inspections, and they should have
                                     25          seen it when they got there?
                                                 MR. FLOYD: No, because we also allege that they each got complaints from
                                     26
                                                 customers about prostitution.
                                     27

                                     28                                 -19-
                                           DEFENDANT CHOICE HOTELS INTERNATIONAL, INC.’S MOTION TO DISMISS
                                          Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 20 of 27




                                                 THE COURT: Not about underage. You haven’t alleged that they got reports about
                                      1          underage people or that the prostitutes themselves were being held for violence;
                                      2          you have not alleged that, have you, Mr. Floyd?
                                          (Exhibit A, at p. 43).
                                      3
                                                 In the Southern District of Texas, Judge Nancy Atlas noted that general factual allegations
                                      4
                                          of alleged sex-trafficking incidents at branded hotels are insufficient to put a franchisor on notice.
                                      5
                                          (See Exhibit B, at p. 4). Moreover, the allegations that have been made are conclusory in nature,
                                      6
                                          at best. Further, the fact a franchisor may conduct periodic inspections of a franchised property
                                      7
                                          by itself, is insufficient to impart either knowledge or that a franchisor should have known. (ECF
                                      8
                                          No. 34, ¶ 94; Exhibit A, at p. 43).
                                      9
                                                 Plaintiff has not alleged that Choice provided any affirmative assistance to any of the
                                     10
                                          alleged traffickers. Plaintiff bears the burden of plausibly alleging knowledge of the specific
Gordon Rees Scully Mansukhani, LLP




                                     11
   275 Battery Street, Suite 2000




                                          trafficking venture to which Plaintiff was allegedly trafficked. See Ratha v. Phatthana Seafood
     San Francisco, CA 94111




                                     12
                                          Co., Ltd., No. 16-4271, 2017 WL 8293174, at *5 (C.D. Cal. Dec. 21, 2017) (holding that
                                     13
                                          knowledge of forced labor cannot be based solely on “conflicting” and “unsubstantiated” general
                                     14
                                          reports). In sum, Plaintiff has failed to allege any facts that Choice, as a franchisor, knew or should
                                     15
                                          have known what Plaintiff alleges occurred.
                                     16

                                     17                  4.        Plaintiff has not properly alleged that Choice was in an agency
                                                                   relationship with the franchisee, and even if she could, Plaintiff’s
                                     18                            agency allegations do not create liability under the TVPRA.
                                                 Plaintiff’s Complaint makes allegations that the franchisee is an actual or apparent agent
                                     19
                                          of Choice but stops short of explaining how those allegations relate to, much less create any,
                                     20
                                          liability under the TVPRA. This is because such allegations do not impart liability under the
                                     21
                                          TVPRA and do not establish a “knowing benefit” nor “participation in a sex trafficking venture”
                                     22
                                          as required. There is no case law that supports the idea that a simple agency relationship — even
                                     23
                                          if one existed, which it does not here — is sufficient to create liability under the TVPRA.
                                     24
                                          Moreover, vicarious liability is not contemplated by the TVPRA as a means to impart liability or
                                     25
                                          “participation.” Even if that were the case, here, the allegations themselves are insufficiently pled.
                                     26

                                     27

                                     28                                 -20-
                                           DEFENDANT CHOICE HOTELS INTERNATIONAL, INC.’S MOTION TO DISMISS
                                          Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 21 of 27



                                                 Plaintiff’s Amended Complaint does not even contain any specific facts regarding alleged
                                      1
                                          conduct on the part of the franchisee and/or its employees related to knowingly benefitting from
                                      2
                                          participation in a sex trafficking venture. Accordingly, Plaintiff’s allegations are insufficient
                                      3
                                          under Twombly and Iqbal, supra. But even if her Amended Complaint did allege such conduct on
                                      4
                                          the franchisee’s part, Plaintiff has not articulated any legal basis under the TVPRA for holding a
                                      5
                                          franchisor liable for its franchisee’s alleged actions or inactions on the grounds that the franchisee
                                      6
                                          is an alleged agent of the franchisor. The statute simply does not contemplate liability as to Choice
                                      7
                                          under the facts as pled.
                                      8
                                                 Plaintiff’s Amended Complaint alleges no basis for departing from the general rule that a
                                      9
                                          franchisee is not an agent of the franchisor. A franchisor can only be held liable for the actions of
                                     10
                                          a franchisee if the franchisor exerts sufficient day-to-day control over the activity giving rise to a
Gordon Rees Scully Mansukhani, LLP




                                     11
   275 Battery Street, Suite 2000




                                          cause of action. See, e.g., Patterson v. Dominos Pizza, LLC, 333 P.3d 723, 740 (Cal. 2014).
     San Francisco, CA 94111




                                     12
                                          Plaintiff’s Amended Complaint claims an agency relationship is established through “Choice’s
                                     13
                                          exercise of ongoing and systemic right of control over Quality Inn® hotels by Choice’s operations
                                     14
                                          . . . .” (ECF No. 34, ¶ 106(f)). However, Plaintiff’s allegations fail to establish more than Choice’s
                                     15
                                          contractually-established right to control its brand and reputation. Such right does not confer an
                                     16
                                          agency relationship between Choice and the franchisee at issue.
                                     17
                                                 Even if there was a basis for departing from the general rule, Plaintiff has not properly
                                     18
                                          alleged actual agency between Choice and the franchisee.            The party alleging the agency
                                     19
                                          relationship bears the burden of establishing that one exists. See, e.g., Henderson v. United Student
                                     20
                                          Air Funds, Inc., 918 F.3d 1068, 1073 (9th Cir. 2019). Plaintiff alleges an agency relationship was
                                     21
                                          created through Choice’s “exercise of an ongoing and systemic right of control over Quality Inn®
                                     22
                                          hotels” and then proceeds to list a formulaic recitation of “actions” that Choice allegedly takes
                                     23
                                          over the franchised locations at issue. (ECF No. 34, ¶ 106(e) and (f)). However, Plaintiff fails to
                                     24
                                          take into account that a franchisor is generally not vicariously liable for a tort committed at a
                                     25
                                          franchisee’s location. See, e.g., Walker v. Pacific Pride Services, Inc., No. 07-17373, 2009 WL
                                     26
                                          2461126 (9th Cir. 2009). Choice does not own and does not operate the location at issue.
                                     27

                                     28                                 -21-
                                           DEFENDANT CHOICE HOTELS INTERNATIONAL, INC.’S MOTION TO DISMISS
                                          Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 22 of 27



                                                 An agency relationship does not exist if the franchise agreement does not give the
                                      1
                                          franchisor the right of complete or substantial control over the franchisee. See, e.g., Walker v.
                                      2
                                          Pacific Pride Services, Inc., 341 Fed. App’x. 350, 351 (9th Cir. 2009). “A franchisor must be
                                      3
                                          permitted to retain such control as is necessary to protect and maintain its trademark, trade name
                                      4
                                          and goodwill, without the risk of creating an agency relationship with its franchisees.” Id. (internal
                                      5
                                          quotations omitted). Plaintiff has not plausibly alleged any of the requisite elements as to actual
                                      6
                                          agency, nor could she. In fact, Plaintiff has not even made conclusory allegations to establish the
                                      7
                                          elements required. There can be no question that even if an agency relationship were properly
                                      8
                                          alleged, the acts as alleged would have far exceeded the scope of any such agency.
                                      9
                                                 If a franchisor cannot be vicariously liable for the negligent actions of a franchisee, it goes
                                     10
                                          without saying that a franchisor cannot be liable for a third-party’s intentional, criminal conduct
Gordon Rees Scully Mansukhani, LLP




                                     11
   275 Battery Street, Suite 2000




                                          under the TVPRA. As the Sixth Circuit explained with its soccer player hypothetical in Afayre,
     San Francisco, CA 94111




                                     12
                                          the statute “targets those who participate in sex trafficking; it does not target soccer players who
                                     13
                                          turn a blind eye to the source of their financial sponsorship.” Afyare, 632 F. App’x at 286. The
                                     14
                                          TVPRA does not impart liability without actual and direct “participation in a sex trafficking
                                     15
                                          venture.” See id. There is simply no factual or legal basis under which Plaintiff could succeed on
                                     16
                                          her claims against Choice.
                                     17
                                                 Plaintiff also fails to properly allege liability under a theory of apparent agency.
                                     18
                                                 Apparent authority arises from the principal's manifestations to a third party that
                                     19          supplies a reasonable basis for that party to believe that the principal has authorized
                                                 the alleged agent to do the act in question. The ostensible authority of an agent
                                     20          cannot be based solely upon the agent's conduct. The third party's belief must not
                                     21          only be reasonable, but also “traceable” to the principal's manifestations.
                                          Lushe v. Verengo Inc., No. CV 13-07632, 2015 WL 500158, at *4 (C.D. Cal. Feb. 2, 2015) (internal
                                     22
                                          citations and quotations omitted). Accordingly, to establish apparent agency, it is not enough that
                                     23
                                          the purported principal has represented another to be his agent; instead, the third party must
                                     24
                                          establish that he or she reasonably relied on the principal’s authority and such reliance changed
                                     25
                                          his or her position. In other words, the Court must find a representation of Quality Inn’s agency
                                     26

                                     27

                                     28                                 -22-
                                           DEFENDANT CHOICE HOTELS INTERNATIONAL, INC.’S MOTION TO DISMISS
                                          Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 23 of 27



                                          status made by Choice to Plaintiff, and reasonable reliance upon this representation by J.C. resulted
                                      1
                                          in her trafficking.
                                      2
                                                  Plaintiff asserts that “Choice held out Quality Inn® branded hotels to the public as
                                      3
                                          possessing authority to act on its behalf.” (ECF No. 34, ¶ 106(g)). Here, Plaintiff merely asserts
                                      4
                                          an element for establishing authority but does not allege how Choice specifically “held out”
                                      5
                                          Quality Inn® as possessing authority to act on Choice’s behalf nor what reliance resulted in harm
                                      6
                                          to Plaintiff. In fact, Plaintiff does not even allege that she ever was present at a Quality Inn®.
                                      7
                                          (See, e.g., ECF No. 34, ¶¶ 12, 109-124). Furthermore, noticeably absent from Plaintiff’s Amended
                                      8
                                          Complaint are any allegations that (1) a representation was made to Plaintiff by Choice, much less
                                      9
                                          that (2) Plaintiff herself reasonably relied on any such representation by Choice. To the contrary,
                                     10
                                          Plaintiff’s Amended Complaint makes plain that she did not choose to stay at the locations at issue
Gordon Rees Scully Mansukhani, LLP




                                     11
   275 Battery Street, Suite 2000




                                          based on any representation that it was owned and operated by Choice. In fact, it was not her
     San Francisco, CA 94111




                                     12
                                          decision to stay there at all — Plaintiff has alleged that she was present through means of the
                                     13
                                          trafficker’s exploitation, kidnapping, false imprisonment, and force. (ECF No. 34, ¶ 109). Thus,
                                     14
                                          the fundamental premise of Plaintiff’s Amended Complaint in this case makes it impossible for
                                     15
                                          her to prove the essential elements of apparent agency.
                                     16
                                                          5.     Choice cannot be imputed with liability based on the actions or
                                     17                          knowledge of employees of the franchisee.
                                     18           The NLRB recently adopted new Rules which set out clarity as to the standard regarding a
                                     19   joint employer. While not specifically binding on this Court’s interpretation of the TVPRA, they
                                     20   certainly represent strong persuasive evidence that much more must be alleged by Plaintiff before
                                     21   any plausible allegation can be made which would impart liability upon a franchisor for actions
                                     22   taken (or not taken) by a franchisee. They are also instructive as to the requisite allegations with
                                     23   respect to control that have not been articulated by Plaintiff here.
                                     24           A summary of the Final Rule as set out by the NLRB states as follows:
                                     25           • Specifies that a business is a joint employer of another employer’s employees only
                                                  if the two employers share or codetermine the employees’ essential terms and
                                     26           conditions of employment;
                                     27

                                     28                                 -23-
                                           DEFENDANT CHOICE HOTELS INTERNATIONAL, INC.’S MOTION TO DISMISS
                                          Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 24 of 27




                                                 • Clarifies the list of essential terms and conditions: wages, benefits, hours of work,
                                      1          hiring, discharge, discipline, supervision, and direction;
                                      2          • Provides that to be a joint employer, a business must possess and exercise such
                                                 substantial direct and immediate control over one or more essential terms and
                                      3          conditions of employment of another employer’s employees as would warrant a
                                                 finding that the business meaningfully affects matters relating to the employment
                                      4
                                                 relationship;
                                      5          • Specifies that evidence of indirect and contractually reserved but never exercised
                                                 control over essential terms and conditions, and of control over mandatory subjects
                                      6          of bargaining other than essential terms and conditions, is probative of joint-
                                      7          employer status, but only to the extent that it supplements and reinforces evidence
                                                 of direct and immediate control;
                                      8          • Defines the key terms used in the final rule, including what does and does not
                                      9          constitute “substantial direct and immediate control” of each essential employment
                                                 term;
                                     10          • Makes clear that joint-employer status cannot be based solely on indirect influence
                                                 or a contractual reservation of a right to control that has never been exercised.7
Gordon Rees Scully Mansukhani, LLP




                                     11
   275 Battery Street, Suite 2000




                                          Choice asks this Court to take judicial notice of the rulemaking and the impact it has on the lack
     San Francisco, CA 94111




                                     12
                                          of plausibility of the allegations made by Plaintiff.
                                     13
                                                 Furthermore, for a plaintiff to establish a joint employer relationship:
                                     14
                                                 [T]he complaint must allege facts satisfying the following elements: (1) The nature
                                     15          and degree of control each employer had over the others' employees; (2) day-to-
                                                 day supervision and discipline over each other's employees; (3) authority to hire
                                     16          and fire the employee and to set employment conditions; and (4) control over
                                     17          employment records and over methods and amounts of payment of the other's
                                                 employees.
                                     18
                                          Stewart v. Chick-Fil-A, No. 19-cv-1780, 2020 WL 264578, at * (S.D. Cal. Jan. 17, 2020) (internal
                                     19
                                          citation omitted). Here, Plaintiff has not plausibly alleged any of the necessary elements to
                                     20
                                          establish that Choice is a joint employer of the franchisee’s employees.
                                     21
                                                 C.      Plaintiff does not and cannot state a plausible claim against Choice for an
                                     22                  alleged violation of the California Civil Code Section 52.5.

                                     23          Plaintiff fails to state a plausible claim for relief under California Civil Code Section 52.5.

                                     24   Section 52.5 provides that “[a] victim of human trafficking, as defined in Section 236.1 of the

                                     25

                                     26   7
                                           The National Labor Relations Board Fact Sheet: Joint Employer Final Rule, NATIONAL LABOR
                                          RELATIONS      BOARD,      https://www.nlrb.gov/sites/default/files/attachments/basic-page/node-
                                     27
                                          7581/fact-sheet-joint-employer-final-rule.pdf (last visited March 4, 2020).
                                     28                                                 -24-
                                           DEFENDANT CHOICE HOTELS INTERNATIONAL, INC.’S MOTION TO DISMISS
                                          Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 25 of 27



                                          Penal Code, may bring a civil action for damages.” CA CIVIL § 52.5. Penal Code Section 236.1
                                      1
                                          provides:
                                      2
                                                 (a) A person who deprives or violates the personal liberty of another with the intent to
                                      3          obtain forced labor or services, is guilty of human trafficking and shall be punished by
                                                 imprisonment in the state prison for 5, 8, or 12 years and a fine of not more than five
                                      4          hundred thousand dollars ($500,000).
                                      5          (b) A person who deprives or violates the personal liberty of another with the intent to
                                                 effect or maintain a violation of Section 266, 266h, 266i, 266j, 267, 311.1, 311.2, 311.3,
                                      6          311.4, 311.5, 311.6, or 518 is guilty of human trafficking and shall be punished by
                                      7          imprisonment in the state prison for 8, 14, or 20 years and a fine of not more than five
                                                 hundred thousand dollars ($500,000).
                                      8          (c) A person who causes, induces, or persuades, or attempts to cause, induce, or persuade,
                                      9          a person who is a minor at the time of commission of the offense to engage in a commercial
                                                 sex act, with the intent to effect or maintain a violation of Section 266, 266h, 266i, 266j,
                                     10          267, 311.1, 311.2, 311.3, 311.4, 3115, 311.6, or 518 is guilty of human trafficking.
Gordon Rees Scully Mansukhani, LLP




                                     11   CA PENAL § 236.1. (emphasis added).
   275 Battery Street, Suite 2000




                                                 Plaintiff’s conclusory allegations under this claim are virtually identical to the allegations
     San Francisco, CA 94111




                                     12

                                     13   for her TVPRA claim. Plaintiff has made no attempt to distinguish her claims or provide anything

                                     14   other than mere recitation of the elements. Furthermore, Plaintiff does not allege which of the

                                     15   many sections of Section 52.5 and Section 236.1 are applicable in this case. It is, therefore,

                                     16   impossible for Choice to defend against Plaintiff’s claim. Accordingly, this claim should be

                                     17   dismissed as poorly plead and insufficient under Twombly and Iqbal, supra.

                                     18          Additionally, under Section 52.5, “[h]uman trafficking is defined as the deprivation or

                                     19   violation of the personal liberty of another ‘with the intent to obtain forced labor or services.’”

                                     20   Lofthus v. Long Beach Veterans Hospital, 214 F.Supp.3d 908, 916 (C.D. Cal. 2016) (internal

                                     21   citation omitted) (emphasis added). Plaintiff fails to allege any intent by Choice to obtain forced

                                     22   labor or services, nor could she. Plaintiff’s only allegation is that Choice’s unnamed “acts,

                                     23   omissions, and commissions” violated Section 52.5. (ECF No. 34, ¶ 177). Plaintiff’s allegations

                                     24   are insufficient to give rise to liability as to Choice directly. Furthermore, plaintiff’s allegations

                                     25   that Choice “financially benefitted” as a result add nothing to Plaintiff’s state law claim. (ECF

                                     26   No. 34, ¶ 178). Plaintiff has not plausibly shown that Choice itself deprived Plaintiff of personal

                                     27   liberty. These conclusory allegations are the same as the allegations in Plaintiff’s TVPRA claim,

                                     28                                 -25-
                                           DEFENDANT CHOICE HOTELS INTERNATIONAL, INC.’S MOTION TO DISMISS
                                          Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 26 of 27



                                          and likewise, they are insufficient to establish any liability as to Choice directly.
                                      1
                                          IV.    CONCLUSION
                                      2
                                                 For all the foregoing reasons, Choice’s Motion to Dismiss Plaintiff’s claims should be
                                      3
                                          granted, and all claims asserted against Choice should be dismissed with prejudice.
                                      4
                                                 Respectfully submitted this 2nd day of April 2020.
                                      5

                                      6                                                /s/ KAI PETERS_______________________
                                                                                       KAI PETERS (SBN: 198516)
                                      7                                                kpeters@grsm.com
                                                                                       GORDON REES SCULLY MANSUKHANI, LLP
                                      8                                                275 Battery Street, Suite 2000
                                                                                       San Francisco, CA 94111
                                      9                                                Telephone: (415) 986-5900
                                     10                                                Facsimile: (415) 986-8054
Gordon Rees Scully Mansukhani, LLP




                                     11                                                /s/SARA M. TURNER__________________
                                                                                       SARA M. TURNER
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     12                                                BAKER, DONELSON, BEARMAN,
                                                                                       CALDWELL & BERKOWITZ, PC
                                     13                                                420 20th Street North, Suite 1400
                                     14                                                Birmingham, Alabama 35203-5202
                                                                                       (205) 328-0480 telephone
                                     15                                                (205) 322-8007 facsimile
                                                                                       smturner@bakerdonelson.com
                                     16                                                Pro Hac Vice Application Pending
                                                                                       Attorneys for Defendant,
                                     17
                                                                                       Choice Hotels International, Inc.
                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28                                 -26-
                                           DEFENDANT CHOICE HOTELS INTERNATIONAL, INC.’S MOTION TO DISMISS
                                          Case 3:20-cv-00155-WHO Document 45 Filed 04/02/20 Page 27 of 27



                                                                          CERTIFICATE OF SERVICE
                                      1

                                      2          I hereby certify that on April 2, 2020, I electronically filed the foregoing with the Clerk of
                                      3   Court using the CM/ECF system which will send notification of such filing to all counsel of record.
                                      4

                                      5

                                      6                                                      /s/ KAI PETERS_______________________
                                                                                             KAI PETERS (SBN: 198516)
                                      7                                                      Attorney for Defendant Choice Hotels
                                                                                             International, Inc.
                                      8
                                      9

                                     10
Gordon Rees Scully Mansukhani, LLP




                                     11
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     12

                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28                                 -27-
                                           DEFENDANT CHOICE HOTELS INTERNATIONAL, INC.’S MOTION TO DISMISS
